           Case 4:20-cv-04012-KAW Document 46 Filed 05/03/21 Page 1 of 2




                                  UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA
                                           OAKLAND DIVISION


  AFRICAN AMERICAN TOBACCO                                   Case No. C 4:20-04012-KAW
  CONTROL LEADERSHIP COUNCIL,
  ACTION ON SMOKING AND HEALTH,
  AMERICAN MEDICAL ASSOCIATION,                              CONSENT OR DECLINATION
  and NATIONAL MEDICAL                                       TO MAGISTRATE JUDGE
  ASSOCIATION,                                               JURISDICTION

                                   Plaintiffs
    v.

  U.S. DEPARTMENT OF HEALTH AND
  HUMAN SERVICES, et al.,

                                   Defendants.


INSTRUCTIONS: Please indicate below by checking one of the two boxes whether you (if you
are the party) or the party you represent (if you are an attorney in the case) choose(s) to consent
or decline to magistrate judge jurisdiction in this matter. Sign this form below your selection.

         ☒ CONSENT to Magistrate Judge Jurisdiction

        In accordance with the provisions of 28 U.S.C. § 636(c), I voluntarily consent to have a
United States magistrate judge conduct all further proceedings in this case, including trial and
entry of final judgment. I understand that appeal from the judgment shall be taken directly to the
United States Court of Appeals for the Ninth Circuit.

         OR

         ☐ DECLINE Magistrate Judge Jurisdiction

       In accordance with the provisions of 28 U.S.C. § 636(c), I decline to have a United States
magistrate judge conduct all further proceedings in this case and I hereby request that this case be
reassigned to a United States district judge.




Pl. National Medical Association’s Consent to Magistrate Judge Jurisdiction
Case No.: 4:20-cv-04012-KAW
       Case 4:20-cv-04012-KAW Document 46 Filed 05/03/21 Page 2 of 2




DATE: April 29, 2021                 NAME: Christopher K. Leung
                                              /s/ Christopher K. Leung
                                                            Signature

                              COUNSEL FOR Plaintiff National Medical Association
                              (OR “PRO SE”):




                                     2
